This suit was brought by appellant in the district court of Presidio county against appellees for a breach of contract.
On the 5th day of February, 1927, a trial was had before the court, which rendered judgment in favor of appellant. On February 12, 1927, appellees filed a motion to set aside the judgment and for a new trial. This motion was granted by the court, and from that order Caldwell has appealed. An appeal bond was filed by appellant on March 1, 1927.
                                Opinion.
This being an appeal from an order granting a new trial, and the statute providing for appeals in such cases (article 2249, R. S. 1925) having been repealed by the Legislature (Acts 40th Leg. [1927] c. 52) prior to the perfecting of the appeal (repealing statute became effective February 21, 1927), we are of the opinion that this court is without jurisdiction to entertain this appeal (Texas Farm Bureau Cotton Ass'n v. Lennox et al. [Tex. Civ. App.] 296 S.W. 325; Railway Co. v. Johnson [Tex. Civ. App.] 295 S.W. 944; Moore v. Clem [Tex. Civ. App.] 295 S.W. 941; Stewart v. Lattner, 53 Tex. Civ. App. 330, 116 S.W. 860; Railway Co. v. Grant, 98 U.S. 398, 25 L. Ed. 231), and it is therefore dismissed.
Dismissed for want of jurisdiction.